FINAL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
2.	Applicant’s election without traverse of Group I in the reply filed on 12 September 2022 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 September 2022.
Claims 1-10 are under prosecution.
Information Disclosure Statement
3.	The Information Disclosure Statement filed 18 September 2020 is acknowledged and has been considered.
It is noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
4.	The use of the terms which are trade names or marks used in commerce (including but not necessarily limited to Tegosoft) has been noted in this application. They should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
5.	Claim 1 is objected to because of the following informalities:  claim 1 contains the recitation “selected from the agarose,” which appears to be a typographical error.  
Appropriate correction is required.
	For the purposes of examination, the limitation is interpreted as “selected from the group consisting of agarose….”
Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claim 7 is rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	This is a new matter rejection.
	Claim 7 recites a “substantially” clonal population.  A review of the parent specifications (e.g., U.S. Patent No. 8,574,835 B2) yields no recitation of a "substantially" clonal population.  Therefore the recitation of a “substantially” clonal population constitutes new matter.  
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	A.	Claim 1 (upon which claims 2-10 depend) is indefinite in the recitation “the field-effect transistor” in the penultimate line of claim 1, which lacks antecedent basis in the previous recitation of “an electronic-based sensor.” 
	It is noted claim 2 also recites “an electronic-based sensor,” and that claim 10 recites “a field-effect transistor.”
	B.	Claim 6 is indefinite in the recitation “the reaction chamber,” which lacks antecedent basis in the previous recitation of “a reaction confinement region.”

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


11.	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

12.	Claims 1-2, 5, and 9-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Toumazou et al (U.S. Patent Application Publication No. US 2008/0032295 A1, published 7 February 2008), Breivik et al (U.S. Patent No. 6,090,935), Ugelstad (U.S. Patent No. 4,336,173), and St. Hilaire et al (U.S. Patent Application Publication No. US 2006/0257875  A1, published 16 November 2006).
Regarding claim 1, Toumazou et al teach a method of sequencing a template nucleic acid (paragraph 0025), comprising disposing a particle, in the form of a bead, in a reaction confinement ration (i.e., a chamber), wherein the particle comprises captured (i.e., coupled) target nucleic acids, in the form of DNA molecules, which are attached to a non-nucleosidic polymer network, including agarose particles (paragraph 0069).  The particle is disposed in at least one reaction chamber comprising a field effect transistor in the form of an ISFET (paragraph 0069).  Toumazou et al also teach annealing of primers to template nucleic acids (i.e., targets) and performing polymerase extension reactions to incorporate a first nucleotide into the annealed primer using a polymerase, followed by detection of a pH signal in response to the incorporation of the nucleotide into the extended primer (paragraphs 0056 and 0069).  The addition of any other nucleotides is encompassed by the open claim language "comprising" found in the instant claims.
Toumazou et al also teach the method has the added advantage of providing improved signal to noise ratios (paragraph 0035).  Thus, Toumazou et al teach the known techniques discussed above. 
Toumazou et al do not  explicitly teach particle volumes vary by no more than 15 percent (i.e., are uniform).
	However, Breivik et al teach particles, including polymeric particles having a diameter having a standard deviation of less than 5% have the advantage for providing reproducibility in reactions (column 3, line 60-column 4, line 5).  Thus, Breivik et al teach the known technique of using particles having substantially uniform diameters, which would result in particles having substantially uniform volumes.	
	Breivik et al also teach the particles of Ugelstad (i.e., the ‘173 patent cited above) are “especially suitable (column 3, line 60-column 4, line 5).”  Ugelstad uses acrylamide (i.e., acrylic amide) particles, and teaches the added advantage of providing finely dispersed particles (column 4, lines 30-45), which is a desire of Breivik et al (column 3, line 60-column 4, line 5).  Thus, Ugelstad teach the known techniques discussed above.
	Neither Toumazou et al, Breivik et al, nor Ugelstad teach the claimed permeability.
However, St. Hilaire et al teach agarose particles (i.e., beads; paragraph 0012), acrylamide and agarose particles (i.e., beads and solid supports), and polyoxyethylene particles  (i.e., poly ethylene glycol beads) having ligands immobilized therein (paragraph 0046), wherein the ligands are DNA or RNA molecules (paragraph 0061).  St. Hilaire also teach beads having permeability to proteins in the up to 600 kDa, including a cutoff of 200 kDa, which have the added advantage of retaining protein activity with minimal non-specific binding (paragraph 0076).  Thus, St. Hilaire et al teach the known techniques discussed above.
With respect to the claims variance and permeability, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
The courts have also found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is advised that MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, Applicant should not merely rely upon counsel’s arguments in place of evidence in the record.	
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Toumazou et al, Breivik et al, Ugelstad, and St. Hilaire  to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantages of;
A.	 Providing improved signal to noise ratios as explicitly taught by Toumazou et al (paragraph 0035);
B.	Providing reproducibility in reactions as explicitly taught by Breivik et al (column 3, line 60-column 4, line 5);
C.	Providing finely dispersed particles as explicitly taught by Ugelstad (column 4, lines 30-45), which is a desire of Breivik et al (column 3, line 60-column 4, line 5): and
D.	 Retaining protein activity with minimal non-specific binding as explicitly taught by St. Hilaire et al (paragraph 0076).  
In addition, it would have been obvious to the ordinary artisan that the known techniques of the cited prior art could have been combined with predictable results because the known techniques of the cited prior art predictable results in particles suitable for nucleic acid assays.
	Regarding claim 2, the method of claim 1 is discussed above. Toumazou et al teach multiple chambers for monitoring multiple samples (paragraph 0068) and that a number of ISFET chambers are provided on a single chip (paragraph 0057), as well as arrays (paragraph 0058).  Thus, it would have been obvious to provide the claimed array.  
Alternatively, the rejection of claim 2 is based on judicial precedent following In re Fitzgerald, 205 USPQ 594, because Toumazou et al do not explicitly teach the chambers are in an “array.”  However, the claimed “array” is deemed to be inherent in Toumazou et al  because Toumazou et al teach multiple chambers for monitoring multiple samples (paragraph 0068) and that a number of ISFET chambers are provided on a single chip (paragraph 0057).  The burden is on Applicant to show that the claimed “array” is either different or non-obvious over the plurality of ISFET chambers taught by the cited prior art. 
Alternatively, it is noted that  the courts have held that the rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).  See MPEP §2144.04.  Thus, rearrangement of the plurality of ISFET chambers of Toumazou et al into an “array” would be an obvious rearrangement.
Applicant is reminded that the arguments of counsel cannot take the place of evidence in the record.
Regarding claim 5, the method of claim 2 is discussed above.  Ugelstad teaches diameters of 0.5 microns to 2 microns (column 8, lines 1-20). 
In addition, it is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record. 
Regarding claim 9, the method of claim 1 is discussed above. Toumazou et al teach the particles are spherical (paragraph 0069), as do Breivik et al (column 3, lines 55-65) and Ugelstad (column 3, lines 25-35).
Alternatively,  the courts have found that changes in shape are obvious (In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).  Thus, the claimed shapes are alternatively  obvious variants of the shapes of the prior art.  See MPEP 2144.04	 IV B.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record. 
Regarding claim 10, the method of claim 1 is discussed above.  Toumazou et al also teach the field effect transistor is an ISFET (paragraph 0069).
13.	Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Toumazou et al (U.S. Patent Application Publication No. US 2008/0032295 A1, published 7 February 2008), Breivik et al (U.S. Patent No. 6,090,935), Ugelstad (U.S. Patent No. 4,336,173), and St. Hilaire et al (U.S. Patent Application Publication No. US 2006/0257875  A1, published 16 November 2006) as applied to claim 2 above, and further in combination with Koo et al (U.S. Patent Application Publication No. US 2006/0199193 A1, published 7 September 2006).
	Regarding claim 3, the method of claim 2 is discussed above in Section 12.
	The previously cited references do not explicitly teach at least 10,000 wells.
	However, Koo et al teach methods utilizing  an array of electronic sensors in the form of reaction cavities (Abstract) comprising field effect transistors (paragraph 0013).  The arrays comprise at least 10,000 wells (paragraph 0028).  Koo et al also teach incorporation of a first nucleotide using a polymerase (paragraph 0023), and that the array has the added advantage of quickly sequencing DNA (paragraph 0028).  Thus, Koo et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have further combined the method of Toumazou et al in, Breivik et al, Ugelstad, and St. Hilaire et al with the teachings of Koo et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of quickly sequencing DNA as explicitly taught by Koo et al (paragraph 0028).   In addition, it would have been obvious to the ordinary artisan that the known techniques of by Koo et al could have been combined with Toumazou et al in, Breivik et al, Ugelstad, and St. Hilaire et al with predictable results because the known techniques taught by Koo et al predictably results in chamber numbers and reaction conditions suitable for nucleic acid sequencing.
14.	Claims 4 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Toumazou et al (U.S. Patent Application Publication No. US 2008/0032295 A1, published 7 February 2008), Breivik et al (U.S. Patent No. 6,090,935), Ugelstad (U.S. Patent No. 4,336,173), and St. Hilaire et al (U.S. Patent Application Publication No. US 2006/0257875  A1, published 16 November 2006) as applied to claims 2 and 1 above, and further in combination with Prober et al (U.S. Patent Application Publication No. US 2005/0019842 A1, published 27 January 2005).
Regarding claims 4 and 7, the methods of claims 2 and 1 are discussed above in Section 12. 
While Toumazou et al teach the use of clonal populations, in the form of cloned DNA segments (i.e., claim 7; paragraph 0072), and while Toumazou et al teach multiplexing (i.e., claim 4; paragraph 0057), neither Toumazou et al, Breivik et al, Ugelstad, nor St. Hilaire et al explicitly teach the immobilized polynucleotides are a clonal population of nucleic acids.	
	However, Prober et al also teach the attachment of polynucleotides to beads (paragraph 0235), wherein each probe binds to a single specific analyte (paragraph 0187), and wherein the polynucleotides on a bead are cloned gene fragments (i.e., the clonal population of claim 7; paragraph 0223).  Prober et al also teach multiplexing, wherein each particle carries a specific probe (paragraph 0235) that is different (i.e., claim 4; paragraph 0231).  Prober et al also teach the cloned segments of single polynucleotides have the added advantage of being naturally occurring nucleotide sequences (paragraph 0227).  Thus, Prober et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the methods of Toumazou et al, Breivik et al, Ugelstad, and St. Hilaire et al in accordance with the teachings of Prober et al to arrive at the instantly claimed methods with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in methods having the added advantage of utilizing natural polynucleotide sequences as explicitly taught by Prober et al (paragraph 0227).   In addition, it would have been obvious to the ordinary artisan that the known techniques of Prober et al could have been combined with Toumazou et al, Breivik et al, Ugelstad, and St. Hilaire et al with predictable results because the known techniques of Prober et al predictably result in nucleic acid probes suitable for multiplex genetic assays.
15.	Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Toumazou et al (U.S. Patent Application Publication No. US 2008/0032295 A1, published 7 February 2008), Breivik et al (U.S. Patent No. 6,090,935), Ugelstad (U.S. Patent No. 4,336,173), and St. Hilaire et al (U.S. Patent Application Publication No. US 2006/0257875  A1, published 16 November 2006) as applied to claim 2 above, and further in combination with Henco et al (U.S. Patent No. 5,057,426, issued 15 October 1991).
It is noted that while claim 5 has been rejected as described above, the claim is also obvious using the interpretation outlined below.
Regarding claim 5, the method of claim 2 is discussed above in Section 12.  
Henco et al teach polyacrylamide particles having particle diameters of about 15 microns (column 11, lines 15-45).  The particles have the added advantage of allowing fixation of long chain nucleic acids therein (Abstract).  Thus, Henco et al teach the known techniques discussed above.
In addition, it is reiterated that the courts have found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, and that where the claimed ranges overlap or lie inside the ranged disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists.  Therefore, the claimed range of particle diameter merely represents and obvious variant and/or routine optimization of the range of the particle diameters of the prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record. 
It would therefore have been obvious to a person of ordinary skill in the art to have further combined the teachings of Henco et al with the method of Toumazou et al, Breivik et al, Ugelstad, and St. Hilaire et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of allowing fixation of long chain nucleic acids as explicitly taught by Henco et al (Abstract).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Henco et al could have been combined with the method of Toumazou et al, Breivik et al, Ugelstad, and St. Hilaire et al with predictable results because the known techniques of Henco et al predictably results in a reliable pore a particle size for incorporating nucleic acids.
16.	Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Toumazou et al (U.S. Patent Application Publication No. US 2008/0032295 A1, published 7 February 2008), Breivik et al (U.S. Patent No. 6,090,935), Ugelstad (U.S. Patent No. 4,336,173), and St. Hilaire et al (U.S. Patent Application Publication No. US 2006/0257875  A1, published 16 November 2006) as applied to claim 1 above, and further in combination with Jones et al (U.S. Patent No. 7,815,868 B1, filed 28 February 2007).
	Regarding claim 6, the method of claim 1 is discussed above in Section 12.
	While Toumazou et al also teach the chambers should have a minimum volume (paragraphs 0003-0004) so that the ISFETs are sensitive (paragraph 0012), neither Toumazou et al, Breivik et al, Ugelstad nor St. Hilaire et al explicitly teach volumes of less than 10 cubic microns (i.e., 10 femtoliters).
	However, Jones et al teach reaction chambers having femtoliter volumes (column 12, lines 40-67), which has the added advantage of reducing costs and waste products (column 5, lines 20-35).  Thus, Jones et al teach the known technique of using femtoliter volume reaction chambers.	
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Jones et al with the method of Toumazou et al, Breivik et al, Ugelstad, and St. Hilaire et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in an method having the minimal volume chambers desired by Toumazou et al, which have the added advantage of reducing costs and minimizing waste as explicitly taught by Jones et al (column 5, lines 20-32).   In addition, it would have been obvious to the ordinary artisan that the known techniques of Jones et al could have been combined with the method of Toumazou et al, Breivik et al, Ugelstad, and St. Hilaire et al with predictable results because the known techniques of Jones et al predictably results in chambers suitable for nucleic acid assays.
17.	Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Toumazou et al (U.S. Patent Application Publication No. US 2008/0032295 A1, published 7 February 2008), Breivik et al (U.S. Patent No. 6,090,935), Ugelstad (U.S. Patent No. 4,336,173), and St. Hilaire et al (U.S. Patent Application Publication No. US 2006/0257875  A1, published 16 November 2006) as applied to claim 1 above, and further in combination with Schoeniger et al (U.S. Patent Application Publication No. US 2003/0211637 A1, published 13 November 2003).	
	Regarding claim 8, the method of claim 1 is discussed above in Section 12.
	Neither Toumazou et al, Breivik et al, Ugelstad nor St. Hilaire et al teach a single particle per reaction chamber.
	However, Schoeniger et al teach methods using single particles immobilized in each reaction chamber (i.e., well; paragraph 0002 and Abstract), as well as detection using filed effect transistors (paragraph 0055).  Schoeniger et al also teach the single particle confinement has the added advantage of selective capture of each particle in an array (paragraph 0010).  Thus, Schoeniger et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the method of Toumazou et al, Breivik et al, Ugelstad, and St. Hilaire et al with the teachings of Schoeniger et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of allowing selective capture of each particle in an array as explicitly taught by Schoeniger et al (paragraph 0010).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Schoeniger et al could have been combined with Toumazou et al, Breivik et al, Ugelstad, and St. Hilaire et al with predictable results because the known techniques of Schoeniger et al predictably results in particles useful for hybridization assays.
Double Patenting
18.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
19.	Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8,574,835 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite the same limitations, including polyacrylamide gels; the ‘835 claims recite the narrow embodiment of “a reaction chamber comprising or capacitively coupled to a field effect transistor,” which is encompassed by the broadly claimed “reaction confinement regions associated with an electronic-based sensor.”  Any additional limitations of the ‘835 claims are encompassed by the open claim language “comprising” found in the instant claims.
20.	Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,249,461 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite the same limitations, including polyacrylamide gels; the ‘461 claims recite the narrow embodiment of “a reaction chamber comprising or capacitively coupled to a field effect transistor,” which is encompassed by the broadly claimed “reaction confinement regions associated with an electronic-based sensor.”  Any additional limitations of the ‘461 claims are encompassed by the open claim language “comprising” found in the instant claims.


21.	Claims 1-2, 5, 7, and 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,612,017 B2 in view of Toumazou et al (U.S. Patent Application Publication No. US 2008/0032295 A1, published 7 February 2008).
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite the same limitations, including polyacrylamide gels; the ‘017 claims recite the narrow embodiment of “a reaction chamber comprising or capacitively coupled to a field effect transistor,” which is encompassed by the broadly claimed “reaction confinement regions associated with an electronic-based sensor.”  Any additional limitations of the ‘017 claims are encompassed by the open claim language “comprising” found in the instant claims. 
The additional limitations of the instant claims, as well as the motivation to combine, is provided in the rejections above.
22.	Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,612,017 B2 in view of Toumazou et al (U.S. Patent Application Publication No. US 2008/0032295 A1, published 7 February 2008) as applied to claim 2 above, and further in combination with Koo et al (U.S. Patent Application Publication No. US 2006/0199193 A1, published 7 September 2006) based on the citations and rationale provided above.



23.	Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,612,017 B2 in view of Toumazou et al (U.S. Patent Application Publication No. US 2008/0032295 A1, published 7 February 2008) as applied to claim 2 above, and further in combination with Prober et al (U.S. Patent Application Publication No. US 2005/0019842 A1, published 27 January 2005) based on the citations and rationale provided above.
24. 	Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,612,017 B2 in view of Toumazou et al (U.S. Patent Application Publication No. US 2008/0032295 A1, published 7 February 2008) as applied to claim 2 above, and further in combination with Jones et al (U.S. Patent No. 7,815,868 B1, filed 28 February 2007) based on the citations and rationale provided above.
25.	Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,612,017 B2 in view of Toumazou et al (U.S. Patent Application Publication No. US 2008/0032295 A1, published 7 February 2008) as applied to claim 2 above, and further in combination with Schoeniger et al (U.S. Patent Application Publication No. US 2003/0211637 A1, published 13 November 2003) based on the citations and rationale provided above.
Conclusion
26.	No claim is allowed.
27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634